Citation Nr: 1428776	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board remanded these issues in September 2012 to schedule the Veteran for a Board hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for sleep apnea, the Veteran contends that he had symptoms of sleep apnea in service with continuous symptoms since that time.  The claims file contains lay statements from his wife and daughter asserting that they noticed his sleep apnea soon after he returned from Vietnam.  His wife also testified to that fact at the January 2013 Board hearing.  The Board finds that the Veteran's assertion of symptoms of snoring in service with continuous symptoms since that time is credible.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion to determine if his current diagnosis of sleep apnea is etiologically related to active military service.  

Regarding the Veteran's service connection claim for a skin disability, the Veteran testified at the Board hearing that he received treatment from a private physician for this condition in the mid 1980's.  These treatment records are not associated with the claims file.  Thus, a remand is necessary to attempt to elicit from the Veteran the necessary consent and to obtain these records

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to his skin disability, to include any treatment records from a private physician in the mid 1980's that the Veteran referenced during the January 2013 Board hearing.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's sleep apnea and skin disability from October 2011 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his sleep apnea claim with an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible report of snoring and that he would sometimes stop breathing while sleeping during service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran, his wife and his daughter that he has had continuous or recurrent symptoms of sleep apnea since active military service.

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



